DETAILED ACTION
Response to Amendment
This office action is in response to AFCP 2.0 communication received on 02/04/2021. The response presented amendment to claims 1 and 9 is hereby acknowledged. No new matter is introduced.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn in light of amendment made to claim 1 .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 03/11/2021.
The application has been amended as follows: 
Claim 17 is cancelled. 
Election/Restrictions
Claims 4-8 and 10-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4-8 and 10-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 17, directed to the invention(s) of the method of 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between group I, species I, II and III as set forth in the Office action mailed on 06/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts includes US 20150168437 A1, US 8616057 B1, and US 6953753 B2. 
US 20150168437 A1 discloses an oscillatory type angular velocity sensor applying the physical quantity sensor according to claim 1 to angular velocity detection, the drive weight of the physical quantity sensor being provided as a pair of inner drive weights, the inner drive weight surrounding the detection weight, the inner drive weight being connected to the detection weight via detection beams corresponding to the second spring, the oscillatory type angular velocity sensor comprising: a pair of outer drive weights located at both outer sides that 
US 8616057 B1 an angular rate sensor having two generally planar proof masses, a sense axis in the plane of the masses, and an input axis perpendicular to the sense axis. The masses are suspended from a driving frame, which is mounted for torsional movement about the input axis in drive-mode. And the masses are constrained for anti-phase movement along the sense axis in sense-mode in response to Coriolis forces produced by rotation of the masses about the input axis, with sensors responsive to the anti-phase movement of the masses along the sense axis for monitoring rate of rotation.
US 6953753 B2 a method for manufacturing a semiconductor device, in which an active layer is located on a supporting substrate with an insulating intermediate layer therebetween and a movable unit included in the active layer moves in relation to the supporting substrate in response to a force applied to the movable unit, wherein the force is correlated to a dynamic 
The prior arts separately or in combination do not appear to teach the second portion of the first spring component has a base area that varies in a main extension direction of the second portion of the first spring component, wherein, in a resting position of the rotation rate sensor, the first and second portions are parallel to each other such that the main extension directions of the first and second portions are the same in combination with the specific details of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861